Exhibit 10.1
MONSTER WORLDWIDE, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN
1. PURPOSE OF THE PLAN.
The purpose of the Monster Worldwide, Inc. Amended and Restated Executive
Incentive Plan (the “Plan”) is to allow Monster Worldwide, Inc. (the “Company”)
to provide performance-based incentive compensation to certain of its officers
that satisfies the requirements for performance-based compensation in Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
2. ADMINISTRATION OF THE PLAN.
The Plan shall be administered by a committee composed of two or more directors,
all of whom qualify as “outside directors” within the meaning of Section 162(m)
of the Code (the “Committee”). The Committee shall have the exclusive authority
to select the officers to participate in the Plan, to establish Performance
Goals for performance during each Performance Period (as such terms are defined
in Section 4), to determine the amount of the incentive compensation bonus
payable to any Participant (as such term is defined in Section 3), and to make
all determinations and take all other actions necessary or appropriate for the
proper administration and operation of the Plan. Any determination by the
Committee on any matter relating to the Plan shall be made in its sole
discretion and need not be uniform among Participants. The Committee’s
interpretation of the Plan shall be final, conclusive and binding on all parties
concerned, including the Company, its stockholders and any Participant.
3. ELIGIBILITY.
Incentive compensation bonuses under the Plan may be paid to those officers
(including officers who are directors) of the Company who are selected by the
Committee (the “Participants”). Participants may receive multiple incentive
compensation bonuses during the same year under the Plan.
4. PERFORMANCE PERIODS AND PERFORMANCE GOALS.
Incentive compensation bonuses under the Plan shall be payable to each
Participant solely as a result of the satisfaction of pre-established targeted
levels of performance (the “Performance Goals”) for the calendar year or such
other performance period as is selected by the Committee (a “Performance
Period”).

 

 



--------------------------------------------------------------------------------



 



Performance Goals, which may vary from Participant to Participant and target
incentive compensation bonus opportunity to target incentive compensation bonus
opportunity, shall be based upon the attainment of specific amounts of, or
increases in, one or more of the following: the market price of the Company’s
common stock (either on a fixed date or over any specified period); total
stockholder return; dividends per share; revenues; operating income; cash flow;
earnings before or after income taxes; earnings before interest, taxes
depreciation, amortization; net income; stockholders’ equity; return on equity;
book value per share; expense management; return on investment; improvements in
capital structure; profitability of an identifiable business unit or product;
maintenance or improvement of profit margins or operating efficiency; customer
satisfaction metrics; user traffic metrics; customer order metrics; or strategic
business objectives consisting of one or more objectives based on meeting
specified cost targets, business restructurings, business expansion goals or
goals relating to acquisitions or divestitures, all whether applicable to the
Company or any subsidiary or other business unit or any entity in which the
Company has a significant investment, or any combination thereof as the
Committee may deem appropriate. Each Performance Goal may be expressed on an
absolute and/or relative basis, may be based on, or otherwise employ,
comparisons based on internal targets, business plans, the past performance of
the Company or any subsidiary, unit or entity and/or the past or current
performance of other companies, may provide for the inclusion, exclusion or
averaging of specified items in whole or in part, such as re-structuring
charges, types of expenses, realized gains or losses on strategic investments,
discontinued operations, extraordinary items, accounting changes, and unusual or
nonrecurring items, and, in the case of earnings-based measures, may use or
employ comparisons relating to capital, shareholders’ equity and/or shares
outstanding, assets or net assets.
To the extent that a Performance Goal is based on, or calculated with respect
to, the Company’s common stock (such as increases in earnings per share or other
similar measures), then in the event of any corporate transaction involving the
Company (including, without limitation, any subdivision or combination or
exchange of the outstanding shares of common stock, stock dividend, stock split,
spin-off, split-off, recapitalization, capital reorganization, liquidation,
reclassification of shares of common stock, merger, consolidation, extraordinary
cash distribution, or sale, lease or transfer of substantially all of the assets
of the Company), the Committee shall make or provide for such adjustments in
such Performance Goal as the Committee may in good faith determine to be
equitably required in order to prevent dilution or enlargement in the rights of
Participants.
5. INCENTIVE COMPENSATION BONUSES.
Prior to the beginning of each Performance Period, or at such other time no
later than such time as is permitted by the applicable provisions of the Code,
the Committee shall establish in writing the target (or range of) incentive
compensation bonus opportunity for each Participant based upon the attainment of
one or more Performance Goals established by the Committee at such time. The
Committee may provide for a threshold level of performance below which no amount
of incentive compensation bonus will be paid and a maximum level of performance
above which no additional incentive compensation bonus will be paid, and it may
provide for the payment of differing amounts for different levels of
performance.
As soon as practicable after the end of each Performance Period but before any
incentive compensation bonuses are paid, the Committee shall certify in writing
(i) whether the Performance Goal or Goals were attained and (ii) the amount of
the incentive compensation bonus payable to each Participant based upon the
attainment of the Performance Goals established by the Committee. The Committee
may determine to grant a Participant an incentive compensation bonus equal to,
but not in excess of, the amount specified in the foregoing certification. The
Committee may also reduce or eliminate the amount of any incentive compensation
bonus of any Participant at any time prior to payment thereof, based on such
criteria as it shall determine, including but not limited to individual merit
and attainment of, or the failure to attain, specified personal goals
established by the Committee or the termination of employment by the Participant
with the Company or its subsidiaries whether before or after the end of a
Performance Period. Under no circumstance may the Committee increase the amount
of the incentive compensation bonus otherwise payable to a Participant pursuant
to the Plan beyond the amount originally established, waive the attainment of
the Performance Goals established by Committee or otherwise exercise its
discretion so as to cause any incentive compensation bonus pursuant to the Plan
not to qualify as performance-based compensation under Section 162(m) of the
Code.

 

-2-



--------------------------------------------------------------------------------



 



As soon as practicable following the Committee’s determination of the amount of
any incentive compensation bonus payable to a Participant, but no later than
December 31st of the calendar year in which the determination is made, such
incentive compensation bonus shall be paid to such Participant by the Company in
cash or in common stock of the Company (or any combination thereof), as
determined in the discretion of the Company’s management (provided that the form
of such payment, as elected by management, shall be subject to Committee
approval).
The amount of the incentive compensation bonuses payable to any Participant
pursuant to the Plan in a single calendar year shall not exceed $10 million.
6. CESSATION OF EMPLOYMENT.
Participants who cease to be employed by the Company or its subsidiaries prior
to the end of a Performance Period, other than due to death or disability (as
defined in any disability plan of the Company or any of its subsidiaries
applicable to the Participant), shall not be eligible to receive an incentive
compensation bonus for the Performance Period in which such termination of
employment occurs. Subject to Section 7, Participants who cease to be employed
by the Company or its subsidiaries prior to the end of a Performance Period due
to death or disability (as defined in any disability plan of the Company or any
of its subsidiaries applicable to the Participant) may receive an incentive
compensation bonus which is prorated to the date of cessation of employment, but
based upon the attainment of the Performance Goals for either the entire
Performance Period or the portion thereof preceding such death or disability, as
determined by the Committee in its sole discretion.
7. MISCELLANEOUS PROVISIONS.
No Participant, officer or other person shall have any claim or right to receive
or be paid any incentive compensation bonus under the Plan prior to the actual
payment thereof.
Neither the establishment of the Plan nor any action taken thereunder shall be
construed as giving any officer or other person any right to be retained in the
employ of the Company.
The Company shall have the right to deduct from all incentive compensation
bonuses payable hereunder any federal, state, local or foreign taxes or other
amounts required by law to be deducted or withheld with respect to such
payments.
No incentive compensation bonus under the Plan nor any rights or interests
herein or therein shall be assigned, transferred, pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of a Participant to, any party (other than the Company or any
subsidiary), except, in the event of the Participant’s death, to his designated
beneficiary as hereinafter provided.

 

-3-



--------------------------------------------------------------------------------



 



Any payments on account of an incentive compensation bonus payable under the
Plan to a deceased Participant shall be paid to such beneficiary as has been
last designated in writing by the Participant, or if the Participant has not
designated a beneficiary or if all Beneficiaries fail to survive the
Participant, the Participant’s beneficiary shall be the Participant’s spouse, if
any, or if none, his/her estate.
Nothing in the Plan shall be construed in any way as limiting the authority of
the Committee, the Board of Directors of the Company (the “Board”), the Company
or any subsidiary to establish any other annual or other incentive compensation
bonus plan or as limiting the authority of any of the foregoing to pay cash
bonuses or other supplemental or additional incentive compensation to any
persons employed by the Company, or any subsidiary whether or not such person is
a Participant in this Plan and regardless of how the amount of such bonus or
compensation is determined.
8. AMENDMENT OR TERMINATION OF THE PLAN.
The Board, without the consent of any Participant, may at any time terminate or
from time to time amend or terminate the Plan in whole or in part, whether
prospectively or retroactively, including in any manner that adversely affects
the rights of Participants; provided, however, that no amendment that would
require the consent of the stockholders of the Company pursuant to Section
162(m) of the Code shall be effective without such consent.
9. RECOUPMENT.
If (i) any incentive compensation bonus is paid pursuant to the Plan on the
basis of financial results achieved by the Company, (ii) the Company is
subsequently required to restate its financial statements resulting in the
financial results being reduced such that the incentive compensation bonus would
not have been paid (or would have been smaller in amount), and (iii) the
Participant receiving such incentive compensation bonus had actual knowledge of
the circumstances requiring the restatement, then such Participant may have the
incentive compensation bonus reduced to the amount, if any, that in the
Committee’s sole judgment, would have been earned on the basis of the revised
financial statements. The Committee may require the Participant receiving the
incentive compensation bonus, as a condition to the receipt of the incentive
compensation bonus, to agree that the incentive compensation bonus may be
reduced pursuant to this Section 9, and the Company shall be entitled to seek
recovery from the Participant, as it deems appropriate under the circumstances,
in the best interest of the Company and as permitted by law.
10. LAW GOVERNING.
The validity and construction of the Plan and any agreements entered into
thereunder shall be governed by the laws of the State of Delaware without giving
effect to principles of conflict of laws.
11. EFFECTIVE DATE.
The Plan originally became effective March 25, 2008 and was amended and restated
effective as of March 25, 2008.

 

-4-